DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 4 is objected to because of the following informalities:  “a tire width direction” should be corrected to “the tire width direction” for consistency with claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected. In line 6, it is unclear which main groove is being referenced, as the claim recites two main grooves.  For examination purposes, it has been interpreted to mean any main groove.      
The same issue also occurs at lines 7, 13-14 and 15-16 in claim 1.
The same issue also occurs at line 2 and lines 6-7 in claim 3.
Claim 1, line 11 refers to “the shoulder land portion”. It is unclear which shoulder land portion is being referenced, as the claim recites “a pair of shoulder land portions”. For examination purposes, it has been interpreted as one shoulder land area.
The same issue also occurs at line 3 of claim 5.
The same issue also occurs at lines 3 and 5 of claim 6.  
Claims 2-7 are rejected based on their dependency from claim 1.
Claim 4, line 4 refers to “the lateral groove”.  It is unclear which lateral groove is being referenced, as claim 1 recites a plurality of lateral grooves.  For examination purposes, this has been interpreted as any lateral groove.   
The term “wide groove widths” in claim 7 is a relative term which renders the claim indefinite. The term “wide groove widths” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this has been interpreted as being wider than other portions of the groove.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0231928 (Sato et al).
Regarding claim 1, Sato discloses a pneumatic tire comprising two main grooves (crown main grooves 4) provided on a tread and extending in a tire circumferential direction (see paragraph 0036 and Figure 1);
A center land portion formed between the two main grooves and extending in the tire circumferential direction (center land portion 20; see paragraph 0039 and Figure 1); 
A pair of shoulder land portions separated by the main groove and positioned outside of the main groove in a tire width direction, the shoulder land portions extending in the tire circumferential direction (see paragraph 0039 and Figure 1, shoulder land portions 30, 30);
A center auxiliary groove provided on the center land portion and extending in the tire circumferential direction (auxiliary center groove 21; see paragraph 0072 and Figure 1); and 
A shoulder auxiliary groove (shoulder circumferential sipe 34) provided on the shoulder land portion and extending in the tire circumferential direction (see paragraph 0081 and Figure 1), wherein 
The center auxiliary groove has a groove width narrower than that of the main groove (see paragraph 0072 and Figure 1), and  
The shoulder auxiliary groove has a groove width narrower than that of the main groove (see paragraph 0021, where it is discussed that a sipe has a width less than 1mm; see also Figure 1, which is a development view, as noted in paragraph 22).  
Regarding claim 2, Sato discloses that the center land portion includes a rib-shaped land portion continuous in the tire circumferential direction (see paragraph 0071, and Figure 1, center land portion 20). 
The pair of shoulder land portions includes a plurality of lateral grooves (shoulder axial grooves 33) provided at intervals in the tire circumferential direction (see paragraph 0077 and Figure 1).
Regarding claim 4, Sato discloses that the pair of shoulder land portions includes a plurality of lateral grooves (shoulder axial grooves 33) provided at intervals in the tire circumferential direction (see paragraph 0077, and Figures 1 and 7), and 
An angle of a groove center line of the lateral groove with respect to the tire circumferential direction increases toward an outside in a tire width direction (see annotated Figure 7).

    PNG
    media_image1.png
    450
    555
    media_image1.png
    Greyscale
 
Regarding claim 5, Sato discloses that the shoulder auxiliary groove is provided on a ground contact end side from a center of the shoulder land portion in the tire width direction (see Figures 1 and 7, sipe 34 is positioned between the center of the shoulder land portion in the tire width direction and the inner edge of the shoulder land portion 30).
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0144488 (Tanaka).
Regarding claim 1, Tanaka discloses a pneumatic tire comprising two main grooves (pair of shoulder main grooves 3) provided on a tread and extending in a tire circumferential direction (see paragraph 0020 and Figure 1);
A center land portion (crown portion 5A, 5B) formed between the two main grooves and extending in the tire circumferential direction (see paragraph 0039 and Figure 1); 
A pair of shoulder land portions (shoulder portions 6) separated by the main groove and positioned outside of the main groove in a tire width direction, the shoulder land portions extending in the tire circumferential direction (see paragraphs 0039 and Figure 1);
A center auxiliary groove (crown main groove 4) provided on the center land portion and extending in the tire circumferential direction (see paragraph 0020 and Figure 1); and 
A shoulder auxiliary groove (narrow shoulder longitudinal groove 10 combined with the outer shoulder lug grooves 9 and inner shoulder lug grooves 11) provided on the shoulder land portion and extending in the tire circumferential direction (see paragraph 0050 and Figure 1), wherein 
The center auxiliary groove (crown main groove) has a groove width narrower than that of the main groove (see Figure 2 and paragraph 0032 where it is discussed that widths of narrow segments of the main groove are greater than the crown main), and  
The shoulder auxiliary groove (narrow shoulder longitudinal groove 10 combined with the outer shoulder lug grooves 9 and inner shoulder lug grooves 11) has a groove width narrower than that of the main groove (see Figure 1; paragraphs 14 and 19 indicate that Figure 1 is a development view, and Figure 1 clearly shows that components 9, 10 and 11 have a narrower width than that of the main groove).  
Regarding claim 3, Tanaka discloses an angle of a groove center line of the main groove with respect to the tire circumferential direction is larger than an angle of a groove center line of the center auxiliary groove with respect to the tire circumferential direction (see annotated Figure 1), and 
 An angle of a groove center line of the shoulder auxiliary groove with respect to the tire circumferential direction is larger than the angle of the groove center line of the main groove with respect to the tire circumferential direction (see annotated Figure 1).  

    PNG
    media_image2.png
    437
    620
    media_image2.png
    Greyscale


Regarding claim 5, Tanaka discloses that the shoulder auxiliary groove is provided on a ground contact end side from a center of the shoulder land portion in the tire width direction (see Figure 1, at least grooves 10 and 11 are positioned between the center of the shoulder land portion in the tire width direction and the inner edge of the shoulder portion 6).
Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2537688 (Sawai).
Regarding claim 1, Sawai discloses a pneumatic tire comprising two main grooves (pair of center longitudinal grooves 3A) provided on a tread and extending in a tire circumferential direction (see paragraph 0009-0010 and Figure 1);
A center land portion formed between the two main grooves and extending in the tire circumferential direction (center land portion 4A; see paragraph 0019 and Figure 1); 
A pair of shoulder land portions (middle land portions 4B and shoulder land portions 4C) separated by the main groove and positioned outside of the main groove in a tire width direction, the shoulder land portions extending in the tire circumferential direction (see paragraph 0019 and Figure 1);
A center auxiliary groove (center sub-groove 6) provided on the center land portion and extending in the tire circumferential direction (see paragraph 0022 and Figure 1); and 
A shoulder auxiliary groove (shoulder longitudinal groove 3B) provided on the shoulder land portion and extending in the tire circumferential direction (see paragraph 0019 and Figure 1), wherein 
The center auxiliary groove (center sub-groove) has a groove width narrower than that of the main groove (see paragraph 0057 where it is discussed that the center sub-groove width is 2mm, and Table 1 where W1a is disclosed to have a width of 12 or 12.5 mm), and  
The shoulder auxiliary groove (shoulder longitudinal groove) has a groove width narrower than that of the main groove (see paragraph 0017, where it is discussed that the width of the center longitudinal groove is larger than the width of the shoulder longitudinal groove).  
Regarding claim 2, Sawai discloses that the center land portion includes a rib-shaped land portion continuous in the tire circumferential direction (see paragraph 0020), and
The pair of shoulder land portions includes a plurality of lateral grooves provided at intervals in the tire circumferential direction (lateral grooves 10; see paragraph 0027 and Figure 1).
Regarding claim 4, Sawai discloses that the pair of shoulder land portions includes a plurality of lateral grooves provided at intervals in the tire circumferential direction (lateral grooves 10; see paragraph 0029 and Figure 1), and 
An angle of a groove center line of the lateral groove with respect to the tire circumferential direction increases toward an outside in a tire width direction (see annotated Figure 1).

    PNG
    media_image3.png
    567
    859
    media_image3.png
    Greyscale

Regarding claim 5, Sawai discloses that the shoulder auxiliary groove is provided on a ground contact end side from a center of the shoulder land portion in the tire width direction (see Figure 1, groove 3B is closer to the inner edge of the middle land portion 4B than to the outer edge of the shoulder land portion 4C).
Regarding claim 7, Sawai discloses that the shoulder auxiliary groove (shoulder longitudinal groove) is provided with a plurality of dimples (dent portion 11) having wide groove widths at intervals in the tire circumferential direction (see paragraphs 0034 and 0036, and Figure 1, where it is shown the groove width widens at dent portion 11).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by US 2017/0144488 (Tanaka).
Tanaka discloses a pneumatic tire as discussed above.  Tanaka does not specifically recite a ratio of an area of the center land portion to a total area of the center land portion and the shoulder land portion, or the ratio of an area of the shoulder land portion to the total area.  However, it is stated at paragraph 0036 that the distance Ls from C to 3j is 15-25% of the tread width TW, which would make the center land portion 30-50% minus the grooves.  Paragraph 0031 states that W1a is 5-7%, and paragraph 32 states that W1a is 1.2-1.4 x W2.  The area of the center land portion is 30-50% minus W1a minus W2.  The shoulder land portions together would be 100% minus Ls minus W1a.  Using 5% for W1a, 3.6% for W2, and 35% of Ls, the area of the center land portion is 26.4%, the area of the shoulder land portions is 60%, for a total area of 86.4%.
26.4/86.4=30.56%
(60/2)/86.4=34.72%
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Design Patent No. D934,783 (Kuwano). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of Kuwano covers the design of the tire shown in Figures 1-9 of Kuwano, and Figures 1-4 and 7-9 show all the features of claims 1-7. See MPEP 804(II)(B)(4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENDY L BOSS whose telephone number is (571)272-7466. The examiner can normally be reached 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENDY L BOSS/Examiner, Art Unit 4172                                                                                                                                                                                                        

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4172